
	
		III
		109th CONGRESS
		2d Session
		S. RES. 504
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2006
			Mr. Lautenberg (for
			 himself, Mr. Graham,
			 Mr. Menendez, Mrs. Clinton, Mr.
			 Reid, Mr. Kennedy,
			 Mr. Biden, Mr.
			 Lieberman, Mr. Levin,
			 Mr. Kerry, Ms.
			 Stabenow, Ms. Mikulski,
			 Mr. Schumer, Mrs. Boxer, Mr.
			 Dodd, Mr. Bingaman,
			 Mr. Allen, Ms.
			 Collins, Mr. Santorum,
			 Mr. Burr, Mr.
			 Salazar, Mr. DeMint,
			 Mrs. Lincoln, Mr. Dorgan, Mr.
			 Reed, Mr. DeWine,
			 Mr. Kohl, Mr.
			 Hatch, Mr. Coleman, and
			 Mr. Rockefeller) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  President should not accept the credentials of any representative of the
		  Government of Libya without the expressed understanding that the Government of
		  Libya will continue to work in good faith to resolve outstanding cases of
		  United States victims of terrorism sponsored or supported by Libya, including
		  the settlement of cases arising from the Pan Am Flight 103 and LaBelle
		  Discothéque bombings.
	
	
		Whereas there has not been a resolution of the claims of
			 members of the United States Armed Forces and other United States citizens who
			 were injured in the April 6, 1986, bombing of the LaBelle Discothéque in
			 Berlin, Germany, and the claims of family members of the service men and women
			 killed in that bombing or the resolution of other outstanding cases of United
			 States victims of terror sponsored or supported by Libya;
		Whereas, on December 21, 1988, terrorists from Libya
			 bombed Pan Am Flight 103 over Lockerbie, Scotland, killing 270 people,
			 including 189 Americans;
		Whereas, on May 29, 2002, the Government of Libya offered
			 to pay up to $2,700,000,000 to settle claims by the families of the 270 people
			 killed aboard Pan Am Flight 103, representing $10,000,000 for each victim of
			 the Pan Am Flight 103 bombing;
		Whereas, on August 15, 2003, Libya's Ambassador to the
			 United Nations, Ahmed Own, submitted a letter to the United Nations Security
			 Council formally accepting responsibility for the action of its
			 officials in relation to the Lockerbie bombing;
		Whereas, on September 12, 2003, the United Nations lifted
			 sanctions against Libya, thereby enabling the first trigger of the agreement
			 between the Government of Libya and the families of the victims of the attack
			 on Pan Am Flight 103 for a payment of $4,000,000 per victim that has been paid
			 to the victims’ families;
		Whereas, on September 24, 2004, the United States lifted
			 most economic sanctions against Libya, thereby enabling the second trigger of
			 the agreement between the Government of Libya and the families of the victims
			 of the attack on Pan Am Flight 103 for an additional payment of $4,000,000 per
			 victim that has been paid to the victims’ families;
		Whereas, on May 15, 2006, Secretary of State Condoleezza
			 Rice announced the determination of President George W. Bush to rescind the
			 designation of Libya on the list of state sponsors of terrorism, thereby
			 enabling the third trigger of the agreement between the Government of Libya and
			 the families of the victims of the attack on Pan Am Flight 103 for a final
			 payment of $2,000,000 per victim;
		Whereas, on May 15, 2006, Secretary of State Rice
			 announced the reestablishment of full diplomatic relations with the Government
			 of Libya, ending 26 years of isolation; and
		Whereas the agreement between the Government of Libya and
			 the families of the victims of the attack on Pan Am Flight 103 incorporated a
			 timeline for payment of the full $2,700,000,000 that has not been met even
			 though all of the other conditions for such payment have been satisfied: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)it remains an
			 important priority for further improvement in the relations between the United
			 States and Libya that the Government of Libya make a good faith effort to
			 resolve all outstanding claims of United States victims of terrorism sponsored
			 or supported by Libya;
			(2)it is in the best
			 interests of the long-term relationship between the United States and Libya
			 that final payment be made to the families of the victims of the attack on Pan
			 Am Flight 103; and
			(3)the President
			 should not accept the credentials of any representative of the Government of
			 Libya without the expressed understanding that the Government of Libya will
			 continue to work in good faith to resolve outstanding cases of United States
			 victims of terrorism sponsored or supported by Libya, including the settlement
			 of cases arising from the Pan Am Flight 103 and LaBelle Discothéque
			 bombings.
			
